Exhibit T3E.1 OFFER TO EXCHANGE KINNEY DRUGS, INC. KINNEY DRUGS, INC. EMPLOYEE STOCK OWNERSHIP AND 401(k) PLAN JOINT OFFER TO EXCHANGE ALL OF THE KINNEY DRUGS, INC. CLASS A COMMON SHARES, PAR VALUE $2.50 PER SHARE, NOT OWNED BY THE KINNEY DRUGS, INC. EMPLOYEE STOCK OWNERSHIP AND 401(k) PLAN OR THE KINNEY DRUGS, INC. PENSION PLAN AT A PURCHASE PRICE OF $90.00 PER SHARE The Offer to Exchange Will Expire at 5:00 p.m. Eastern Time On April 16, 2008 Unless the Offer to Exchange is Extended Kinney Drugs, Inc., a New York corporation (the "Company"), and the Kinney Drugs, Inc. Employee Stock Ownership and 401(k) Plan (the "ESOP/401(k) Plan") are offering to exchange all of the Company's Class A common stock, par value $2.50 per share (“Common Stock”), not owned by the ESOP/401(k) Plan or the Kinney Drugs, Inc. Pension Plan (the "Shares") for $90.00 per share (the "Exchange Price").If you accept this offer, thirty percent (30%) of your Shares will be purchased by the ESOP/401(k) Plan for cash, and seventy percent (70%) of your Shares will be exchanged with the Company for the Company's 5% Participating Promissory Notes (the "Promissory Notes"). The terms of the Promissory Notes shall include: 1)Principal Payments and Payment Dates.Four (4) years from the date of the closing of the Offer to Exchange (the “Closing”) there shall be due a principal payment equal to the greater of (i) one-half the of the principal amount of the Promissory Notes or (ii) an amount representing 80 percent of the appraised value of one-half of the shares of the Common Stock exchanged with the Company for the Promissory Note.Seven (7) years from the date of the closing there shall be due a principal payment equal to the greater of (i) one-half the original principal amount of the Promissory Notes or (ii) an amount representing 80 percent of the appraised value of one-half of the shares of Common Stock exchanged with the Company for the Promissory Note.The date of Closing shall be the date on which the Offer to Exchange expires. 2)Rate and Payment of Interest.The Promissory Notes shall bear interest at the rate of 5 percent per year, payable quarterly commencing three (3) months from the date of the Closing. 1 Please see the section entitled "Summary Term Sheet" beginning on page 4 of the Exchange Offer for a more complete description of the terms of the Offer to Exchange. The board of directors of the Company (the “Board of Directors”) has unanimously authorized and approved the Offer to Exchange and determined that the Offer to Exchange is fair to, and in the best interests of, the Company and its shareholders and recommends to the holders of Shares that they exchange their Shares in accordance with the terms of the Exchange Offer. The trustee of the ESOP/401(k) Plan (the “Trustee”) has authorized the Offer to Exchange but is not making any recommendation as to whether you should exchange your Shares. If you have any questions regarding the Exchange Offer, please contact:Stephen P. McCoy, the Company’s Vice
